Case
 Case1:20-cr-00470-PKC
      1:20-cr-00470-PKC Document
                         Document51-1
                                  54 Filed
                                      Filed07/29/21
                                            07/28/21 Page
                                                      Page11ofof88
Case
 Case1:20-cr-00470-PKC
      1:20-cr-00470-PKC Document
                         Document51-1
                                  54 Filed
                                      Filed07/29/21
                                            07/28/21 Page
                                                      Page22ofof88
Case
 Case1:20-cr-00470-PKC
      1:20-cr-00470-PKC Document
                         Document51-1
                                  54 Filed
                                      Filed07/29/21
                                            07/28/21 Page
                                                      Page33ofof88
Case
 Case1:20-cr-00470-PKC
      1:20-cr-00470-PKC Document
                         Document51-1
                                  54 Filed
                                      Filed07/29/21
                                            07/28/21 Page
                                                      Page44ofof88
Case
 Case1:20-cr-00470-PKC
      1:20-cr-00470-PKC Document
                         Document51-1
                                  54 Filed
                                      Filed07/29/21
                                            07/28/21 Page
                                                      Page55ofof88
Case
 Case1:20-cr-00470-PKC
      1:20-cr-00470-PKC Document
                         Document51-1
                                  54 Filed
                                      Filed07/29/21
                                            07/28/21 Page
                                                      Page66ofof88




             29
Case
 Case1:20-cr-00470-PKC
      1:20-cr-00470-PKC Document
                         Document51-1
                                  54 Filed
                                      Filed07/29/21
                                            07/28/21 Page
                                                      Page77ofof88
Case
 Case1:20-cr-00470-PKC
      1:20-cr-00470-PKC Document
                         Document51-1
                                  54 Filed
                                      Filed07/29/21
                                            07/28/21 Page
                                                      Page88ofof88
